       Case 1:18-cv-00269-LG-RHW Document 22 Filed 12/14/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

PATRICK DUNN                                                                          PLAINTIFF

VS.                                               CIVIL ACTION NO.: 1:18-CV-00269-LG-RHW

PINEY WOODS INVESTMENTS, LLC,
SWEETWATER FRANCHISE GROUP, LLC, and
SONIC CORP.                                                                         DEFENDANTS


                               JOINT NOTICE OF SETTLEMENT


        Defendants Sweetwater Franchise Group, LLC and Sonic Corp. and Plaintiff Patrick Dunn,

by and through their attorneys in this regard, provide their Joint Notice of Settlement, and in

support thereof state as follows:

        1. The parties have reached an agreement as to the resolution of this ENTIRE litigation

            and as to ALL parties.

        2. The parties are in the process of executing the Settlement Agreement and anticipate

            completing the same within the next thirty (30) days.

        3. The parties anticipate submitting a joint stipulation requesting the dismissal of this

            matter, with prejudice and in its entirety.

        WHEREFORE, the parties provide their Joint Notice of the Settlement in this matter, and

respectfully request that the Court vacate all existing litigation dates in this matter as it has been

resolved in its entirety and as to all parties.

Dated: December 14, 2018                                  Respectfully submitted,


By: s/ Bradley Davis McAdory                            By: /s/ Steve A. Miller /s/
    Bradley Davis McAdory                                   Steve A. Miller
    Pshon Barrett Esq.                                      Scott C. Fanning

                                                    1
FPDOCS 34817632.1
       Case 1:18-cv-00269-LG-RHW Document 22 Filed 12/14/18 Page 2 of 3



      ADA Group LLC                             Fisher & Phillips LLP
      4001 Carmichael Road, Suite 570           10 South Wacker Drive
      Montgomery, AL 36106                      Suite 3450
      bdm@ADA-firm.com                          Chicago, Illinois 60606
      Pshon.Barrett@ADA-Firm.com                Telephone: (312) 346-8061
                                                Facsimile: (312) 346-3179
      Attorneys for Plaintiff                   Email: smiller@fisherphillips.com
                                                        sfanning@fsherphillips.com

                                                 Jaklyn Wrigley, Esq. (MSB# 103773)
                                                 FISHER & PHILLIPS LLP
                                                 2505 14th Street, Suite 300
                                                 Gulfport, Mississippi 39501
                                                 (228) 822-1440 - Telephone
                                                 (228) 822-1441 - Facsimile
                                                 jwrigley@fisherphillips.com

                                            For Defendants Sonic Corp. and
                                            Sweetwater Franchise Group, LLC




                                        2
FPDOCS 34817632.1
       Case 1:18-cv-00269-LG-RHW Document 22 Filed 12/14/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that I filed the forgoing JOINT NOTICE OF SETTLEMENT with the

Clerk of Court utilizing the ECF-System which sent a copy of same to all counsel of record.


       SO CERTIFIED this the 14th day of December, 2018.



                                                   s/ Steve A. Miller
                                                   Steve A. Miller




                                               3
FPDOCS 34817632.1
